         1:18-cv-01085-JES-JEH # 19      Page 1 of 16                                        E-FILED
                                                             Thursday, 18 October, 2018 10:12:50 AM
                                                                        Clerk, U.S. District Court, ILCD
                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

TOMMY T. TRAPPS,                )
                                )
     Plaintiff,                 )
                                )
           v.                   )                       Case No. 1:18-cv-01085
                                )
PEORIA PUBLIC SCHOOLS, DISTRICT )
150 AND THE SERVICE EMPLOYEES )
INTERNATIONAL UNION LOCAL 8     )
FIREMAN AND OILERS,             )
                                )
     Defendants.                )


                                       ORDER

         Before the Court is Defendant Service Employees International Union Local 8

Fireman and Oilers’ (Union) motion to dismiss pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). (D. 9). 1 The motion has been fully briefed and is ready

for disposition. For the reasons stated herein, Defendant Union’s motion to dismiss

(D. 9) is DENIED IN PART and GRANTED IN PART.

                                    BACKGROUND

         The following relevant facts are taken from the complaint (D. 1), the response

to the motion to dismiss (D. 13), and the docket and are presumed true for the purpose

of ruling on this motion.

         The Plaintiff, Tommy T. Trapps, suffers from anxiety disorder, which has

impaired his ability to function both at home and at work. At all relevant times, the



1   Citations to the Docket in this case are abbreviated as “D.__.”
       1:18-cv-01085-JES-JEH # 19     Page 2 of 16



Plaintiff was an employee of Defendant Peoria Public Schools, District 150 (School

District), and a member of Defendant Union. The Plaintiff instituted this action

against the Defendants in February 2018. (D. 1). In August 2018, the Plaintiff and

Defendant School District stipulated to the dismissal of all claims against Defendant

School District (D. 18), leaving only Count VI, which alleges Defendant Union

violated the Americans with Disabilities Act, 42 U.S.C. §§ 12111, et. seq. (ADA) (D.

1). Defendant Union now moves to dismiss Count VI pursuant to Rules 12(b)(1) and

12(b)(6). (D. 9)

       The Plaintiff was initially hired as a custodian for Defendant School District

at its Rolling Meadows facility and under the supervision of head custodian “Jerry.”

In March 2012, the Plaintiff reported Jerry to the maintenance supervisor for failure

to complete his assigned tasks, which left the Plaintiff responsible for the tasks of

both he and Jerry. The combination of both Plaintiff’s and Jerry’s tasks was more

than one person could do in a single shift. The Plaintiff therefore requested and was

granted reassignment to another facility within Defendant School District. In October

2012, the Plaintiff was promoted and reassigned back to Rolling Meadows, again

under the supervision of Jerry. Jerry and his crew continued to neglect their tasks,

and the Plaintiff called the maintenance supervisor for direction, again concerned

because he and his crew could not complete double the work in a single shift. The

Plaintiff was advised that he would not be held responsible for the work of Jerry and

his crew.

       Immediately following this report, the Plaintiff’s coworkers began harassing

him daily. The Plaintiff reported the harassment to Defendant School District’s


                                          2
      1:18-cv-01085-JES-JEH # 19       Page 3 of 16



superintendent. Thereafter, the Plaintiff was placed on an unpaid suspension for

failing to “adequately or appropriately” perform his job. The Plaintiff returned to

work on or about October 25, 2012. He was later promoted to head custodian at

Defendant School District’s Harrison facility.

      On April 3, 2014, the Plaintiff requested leave pursuant to the Family and

Medical Leave Act (FMLA) due to severe work-related anxiety. Two weeks later, the

Plaintiff received an “Employee Communication Report” alleging several offenses and

recommending he be transferred to another facility; the Plaintiff was immediately

transferred to Defendant School District’s Charter Oaks facility. In May 2014, a

coworker filed a complaint alleging the Plaintiff urinated into a floor drain, and the

Plaintiff was thereafter placed on administrative leave pending an investigation into

the matter. Later that month, the Plaintiff wrote to the superintendent complaining

of a hostile work environment.

      On June 24, 2014, the Plaintiff, officials of Defendant School District, and

officials of Defendant Union held a meeting to discuss the Plaintiff’s allegations of a

hostile work environment and his April 2014 request for FMLA leave. At the meeting,

the Plaintiff stated he did not wish to file a formal complaint against his coworkers

because he “was no longer working in the facilities where he had been subjected to

the majority of the hostile work environment.” On June 30, 2014, the Plaintiff’s

FMLA leave request was denied due to insufficient documentation.

      On September 25, 2015, the Plaintiff requested FMLA leave, again due to

work-related anxiety. An employee of Defendant School District requested and

received documentation from the Plaintiff’s doctor. The request was denied in October


                                          3
       1:18-cv-01085-JES-JEH # 19       Page 4 of 16



2015. Approximately two weeks later, Plaintiff was issued an “Employee

Communication Report” alleging he backed into a garage door.

      In November 2015, the Plaintiff requested FMLA leave due to his wife’s serious

medical condition; Defendant School District never responded to the request.

Following a December 2015 inspection of the school buses the Plaintiff was charged

with maintaining, the inspector recommended the Plaintiff be terminated. On

December 31, 2015, Defendant Union was informed the Plaintiff would be

terminated, and the Plaintiff was officially terminated on January 4, 2016.

Thereafter, the Plaintiff asked Defendant Union to represent him with respect to his

termination, but Defendant Union failed to do so.

                               LEGAL STANDARDS

   I. Rule 12(b)(1)

      Federal district courts have original subject-matter jurisdiction over all civil

actions arising under federal law, i.e., claims that present a federal question. 28

U.S.C. § 1331. “The presence or absence of federal-question jurisdiction is governed

by the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists

only when a federal question is presented on the face of the plaintiff’s properly

pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). This rule

ensures the plaintiff is master of the claim. Id.

      Generally, “a claim ‘arises under’ the law that creates the cause of action.”

Bennett v. Sw. Airlines Co., 484 F.3d 907, 909 (7th Cir. 2007) (citing American Well

Works Co. v. Layne & Bowler Co., 241 U.S. 257, 260 (1916) (Holmes, J.)). The

jurisdictional question presented by Defendant Union’s motion to dismiss (D. 9) is


                                           4
       1:18-cv-01085-JES-JEH # 19            Page 5 of 16



whether the complaint alleges a cause of action under federal law; it is a facial

challenge to the Court’s subject-matter jurisdiction. See Silha v. ACT, Inc., 807 F.3d

169, 173 (7th Cir. 2015) (“In evaluating a challenge to subject[-]matter jurisdiction,

the court must first determine whether a factual or facial challenge has been raised.”).

       When reviewing a facial challenge to subject-matter jurisdiction, “the court

must accept all well-pleaded factual allegations as true and draw all reasonable

inferences in favor of the plaintiff.” Id.

   II. Rule 12(b)(6)

       A complaint must contain a short and plain statement of the plaintiff’s claim

sufficient to plausibly demonstrate entitlement to relief and to notify the defendant

of the allegations against him. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555–57 (2007). This plausibility standard requires the complaint to

demonstrate a right to relief beyond a speculative level. Twombly, 550 U.S. at 555–

57; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); EEOC v. Concentra Health Srvs., 496

F.3d 773, 776 (7th Cir. 2007). “[T]he plaintiff must give enough details about the

subject-matter of the case to present a story that holds together.” Swanson v.

Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010).

       At the dismissal stage, the complaint is construed in the light most favorable

to the plaintiff and the court accepts all well-pleaded factual allegations as true.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Capitol Leasing Co. v. F.D.I.C., 999 F.2d

188, 191 (7th Cir. 1993). Allegations stated in the form of legal conclusions, however,

are not taken as true and are insufficient to survive a motion to dismiss pursuant to




                                                5
         1:18-cv-01085-JES-JEH # 19      Page 6 of 16



Rule 12(b)(6). McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 885 (7th Cir.

2012).

                                       ANALYSIS

   I. Section 301 of the Labor-Management Relations Act

         At the outset, the Court must address the Plaintiff’s discussion of section 301

of the Labor-Management Relations Act (LMRA) in his response (D. 13 at 4-5) and

Defendant Union’s objection thereto (D. 15 at 2).

         A plaintiff is not permitted to raise new claims in his response to a motion to

dismiss, though he may present new facts consistent with the allegations contained

in the complaint. Compare Thomason v. Nachtrieb, 888 F.2d 1202, 1205 (7th Cir.

1989) (“It is a basic principle that the complaint may not be amended by the briefs in

opposition to a motion to dismiss[.]”), with Albiero v. City of Kankakee, 122 F.3d 417,

419 (7th Cir. 1997) (“[W]e have held that a plaintiff may supplement the complaint

with factual narration in an affidavit or brief.”); see also Milazzo v. O'Connell, 925 F.

Supp. 1331, 1340 (N.D. Ill. 1996), aff'd, 108 F.3d 129 (7th Cir. 1997) (“These

diametrical approaches are difficult to reconcile, but a careful reading indicates that

the key distinguishing factor may be whether the plaintiff's response brief alleges

new facts (which is permissible if they are consistent with the complaint) or whole

new claims (which may be impermissible).” (emphasis in original)).

         In response to both the 12(b)(1) and 12(b)(6) arguments in the motion to

dismiss, the Plaintiff argues his claim under the framework of section 301 of the

LMRA, 29 U.S.C. § 185(a). (Doc. 13 at 4-5). However, nowhere in the complaint does

the Plaintiff allege a cause of action under the LMRA (D. 1), and the Civil Cover Sheet


                                            6
      1:18-cv-01085-JES-JEH # 19       Page 7 of 16



similarly fails to indicate an LMRA claim (D. 1-1). Because the Plaintiff did not raise

an LMRA claim in his complaint, he is not permitted to raise it in his response to

Defendant Union’s motion to dismiss. Consequently, in resolving Defendant Union’s

motion, the Court will not construe the Plaintiff’s claim as an LMRA claim. But, the

Court will consider the additional factual allegations in the response that are

consistent with the complaint.

   II. Rule 12(b)(1)

      Plaintiff’s complaint clearly and expressly states his claim against Defendant

Union arises under the ADA, 42 U.S.C.A. § 12101, et seq. (D. 1 at 1, 19-21). The ADA

is indisputably federal law, and federal-question jurisdiction exists when the cause of

action arises under federal law, American Well Works Co., 241 U.S. at 260. Indeed,

the parties agree the Court has jurisdiction over the Plaintiff’s ADA claim against

Defendant Union. (D. 15 at 3). Nevertheless, Defendant Union urges this Court to

find subject-matter jurisdiction lacking.

      At the core of Defendant Union’s 12(b)(1) argument is the proposition that,

though labeled an ADA claim, the Plaintiff’s cause of action is actually a claim that

Defendant Union breached its duty of fair representation, which Defendant Union

contends is a state-law claim over which the Illinois Labor Relations Board has

exclusive jurisdiction. (D. 9 at 3). However, Defendant Union’s argument ignores the

long-standing principle that the Plaintiff is master of his claim. That the Plaintiff’s

allegations may also form a cause of action cognizable under state law does not

necessarily preclude a cause of action under federal law. See Caterpillar, 482 U.S. at

392 (noting a plaintiff “may avoid federal jurisdiction by exclusive reliance on state


                                            7
       1:18-cv-01085-JES-JEH # 19       Page 8 of 16



law,” the converse of which is the plaintiff may invoke federal jurisdiction by reliance

on federal law).

      That being said, the Court takes note of Steel Co. v. Citizens for a Better

Environment and its progeny, which are perhaps relevant to Defendant Union’s

jurisdictional objection. 523 U.S. 83 (1998).

      It is firmly established in our cases that the absence of a valid (as
      opposed to arguable) cause of action does not implicate subject-matter
      jurisdiction, i.e., the courts’ statutory or constitutional power to
      adjudicate the case. . . . [J]urisdiction . . . is not defeated . . . by the
      possibility that the averments might fail to state a cause of action on
      which petitioners could actually recover. Rather, the district court has
      jurisdiction if the right of the petitioners to recover under their
      complaint will be sustained if the Constitution and laws of the United
      States are given one construction and will be defeated if they are given
      another, unless the claim clearly appears to be immaterial and made
      solely for the purpose of obtaining jurisdiction or where such a claim is
      wholly insubstantial and frivolous. Dismissal for lack of subject-matter
      jurisdiction because of the inadequacy of the federal claim is proper only
      when the claim is so insubstantial, implausible, foreclosed by prior
      decisions of this Court, or otherwise completely devoid of merit as not to
      involve a federal controversy. Id. at 89 (internal citations and quotations
      omitted).

      To the extent Defendant Union is arguing the Plaintiff’s ADA claim lacks

subject-matter jurisdiction because the factual allegations do not form a meritorious

ADA claim, “[j]urisdiction is not defeated by the possibility that the allegations might

fail to state a cause of action on which a party could actually recover.” Thornton v.

M7 Aerospace LP, 796 F.3d 757, 765 (7th Cir. 2015) (citing Bell v. Hood, 327 U.S. 678,

682 (1946)). A suit will only “be dismissed for want of jurisdiction where the alleged

claim ‘clearly appears to be immaterial and made solely for the purpose of obtaining

jurisdiction or where such a claim is wholly insubstantial and frivolous.’ ” Thornton

v. M7 Aerospace LP, 796 F.3d 757, 765 (7th Cir. 2015) (quoting Steel Co., 523 U.S. at


                                           8
       1:18-cv-01085-JES-JEH # 19       Page 9 of 16



89); see also Sabrina Roppo v. Travelers Commercial Ins. Co., 869 F.3d 568, 587 (7th

Cir. 2017) (“A claim is insubstantial only if its unsoundness so clearly results from

the previous decisions of this court as to foreclose the subject and leave no room for

the inference that the questions sought to be raised can be the subject of controversy.”

(internal quotations omitted)).

       A union member may present a cognizable claim under the ADA against his or

her union. 2 E.g., Eckles v. Consol. Rail Corp., 94 F.3d 1041, 1043 (7th Cir. 1996).

Accordingly, the Court does not find the Petitioner’s claim is so wholly insubstantial

to render subject-matter jurisdiction wanting. The Court likewise does not believe the

Petitioner included the ADA claim against Defendant Union for the sole purpose of

invoking federal jurisdiction, as the claim was one of many in the complaint that

presented a federal question. (D. 1) Defendant Union’s quarrel with the Plaintiff’s

claim is better suited to a Rule 12(b)(6) analysis, which will be addressed next.

       For these reasons, the Court denies Defendant Union’s motion to dismiss on

Rule 12(b)(1) grounds.

    III. Rule 12(b)(6)

       The Plaintiff’s claim fails to plausibly demonstrate Defendant Union is liable

under the ADA. To summarize, the complaint and response allege (1) the Plaintiff

requested FMLA leave on three occasions but his requests were either denied or

ignored by Defendant School District; (2) the Plaintiff was harassed by his coworkers;

and (3) the Plaintiff asked Defendant Union to negotiate on his behalf with regard to


2See Ann C. Hodges, The Americans with Disabilities Act in the Unionized Workplace,
48 U. Miami L. Rev. 567 (1994) for a discussion on how the ADA is applied in claims
by union members against unions.

                                           9
      1:18-cv-01085-JES-JEH # 19       Page 10 of 16



the harassment and his first FMLA request, and Defendant Union seemingly

complied with that request at a meeting on June 24, 2014. The complaint does not

clearly indicate whether the Plaintiff’s claim is based on Defendant Union’s failure to

pursue a grievance against Defendant School District for harassment, or otherwise

remedy the harassment, or its failure to accommodate the Plaintiff’s anxiety disorder.

Count VI of the complaint cites both the ADA’s general prohibition of discrimination

based on disability (42 U.S.C. § 12112(a)) and the requirement to provide a reasonable

accommodation (42 U.S.C. § 12112(b)(5)) (D. 1 at 19); presumably, then, Count VI is

based on one or both. The Plaintiff’s response to Defendant Union’s motion to dismiss

does not clarify the matter, but instead includes additional factual allegations that

he contacted Defendant Union upon being terminated and requested representation,

which he did not receive. Regardless of how the complaint is construed, the Plaintiff

fails to establish a claim under the ADA against Defendant Union.

      Apart from a conclusory allegation that Defendant Union had a duty to

advocate on behalf of the Plaintiff with respect to the harassment (D. 1 at 7), the

complaint is devoid of any factual allegations, such as terms of the collective

bargaining agreement (CBA), supporting that conclusion. To the contrary, a union

has no affirmative duty “to investigate and rectify discrimination” by the employer or

other employees; indeed, it generally lacks authority to remedy the issue unless the

CBA provides otherwise. E.E.O.C. v. Pipefitters Ass'n Local Union 597, 334 F.3d 656,

660-61 (7th Cir. 2003). 3 Thus, the Plaintiff’s ADA claim cannot survive dismissal


3Though Pipefitters is a case interpreting Title VII, interpretation of the ADA often
borrows from interpretations of Title VII and the Rehabilitation Act. E.g., Hodges,
The Americans with Disabilities Act in the Unionized Workplace, supra, at 9 n.2.

                                          10
      1:18-cv-01085-JES-JEH # 19       Page 11 of 16



based on Defendant Union’s mere failure to independently investigate or rectify

workplace harassment because the Plaintiff has failed to establish Defendant Union

had a duty to do so.

      To be sure, a union may incur liability under the ADA in its handling of a

grievance, as the grievance process is a term and/or privilege of employment. 42

U.S.C. § 12112(a) (“No covered entity shall discriminate against a qualified individual

on the basis of disability in regard to . . . terms, conditions, and privileges of

employment.”). However, to the extent the Plaintiff’s claim is that Defendant Union

failed to pursue a grievance against Defendant School District for the harassment

and assuming the CBA established such a procedure, the complaint does not indicate

the Plaintiff ever asked to pursue a formal grievance or that he was denied access to

the process. Instead, the complaint alleges the Plaintiff asked Defendant Union to

advocate for him with respect to the harassment, and the response indicates

Defendant Union did so by attending and participating in the meeting on June 24,

2014. (D. 1 at 20; D. 13 at 1-2). At that meeting, the Plaintiff stated he did not wish

to file a formal complaint regarding the harassment. (D. 1 at 5). The only logical and

reasonable inference to be drawn from these facts is that no formal complaint (or

grievance) was pursued by Defendant Union because the Plaintiff stated he did not

wish to pursue a formal complaint. There are simply no facts in the Plaintiff’s




Furthermore, the precise language in Pipefitters appears to apply broadly to unlawful
discrimination in general as opposed to only discrimination expressly barred by Title
VII. See Pipefitters Ass'n Local Union 597, 334 F.3d at 661 (“[W]e reject the EEOC's
contention that unions have an affirmative duty to prevent racial harassment or other
forms of unlawful discrimination in the workplace.” (emphasis added)). The Court
finds Pipefitters instructive in this respect.

                                          11
      1:18-cv-01085-JES-JEH # 19       Page 12 of 16



complaint that allow any inference that Defendant Union failed to pursue a grievance

because of the Plaintiff’s anxiety disorder. The Plaintiff’s ADA claim therefore cannot

survive dismissal based on Defendant Union’s failure to pursue a grievance for the

harassment because the factual allegations clearly indicate the failure to pursue a

formal complaint was based on the Plaintiff’s expressed wishes as opposed to

discriminatory animus.

      Similarly, the factual allegations pertaining to the Plaintiff’s termination,

which are contained in the response as opposed to the complaint, fail to establish—

even inferentially—a link between the Plaintiff’s anxiety disorder and Defendant

Union’s failure to represent him. Simply alleging he “believes that the Union’s failure

to fairly represent him in this matter was . . . based on the Union’s knowledge of his

disability” is insufficient under Twombly and Iqbal, which require allegations of fact

as opposed to conclusory statements to survive a motion to dismiss. Iqbal, 556 U.S.

at 678–79 (citing Twombly, 550 U.S. at 555-58). The Plaintiff has therefore failed to

plausibly demonstrate Defendant Union violated the ADA’s proscription of

discrimination on the basis of disability with respect to either workplace harassment

or the Plaintiff’s termination. See 42 U.S.C. § 12112(a).

      To the extent the Plaintiff’s claim is based on an failure to accommodate his

anxiety disorder (42 U.S.C.A. § 12112(b)(5)(A)), the complaint is similarly deficient.

From the plain language of the ADA, which does not differentiate between what are

colloquially known as employers and unions, it would appear an employee’s union

has equal responsibility to advocate for a reasonable accommodation to that of the

employer’s responsibility to provide one. 42 U.S.C.A. § 12111(5) (defining the term


                                          12
       1:18-cv-01085-JES-JEH # 19      Page 13 of 16



“employer,” which includes unions). However, the union’s responsibility can only

extend so far as the duty to negotiate and advocate on behalf of its member because

it generally lacks the authority to control the management of the workplace, as

recognized in Pipefitters; put another way, the union cannot be held liable for the

failure to accommodate a disability if the union does, in fact, advocate and/or

negotiate for a reasonable accommodation but the employer ultimately fails to

provide one. This view is consistent with a prior decision from this District as well as

with the National Labor Relations Act, 29 U.S.C.A. § 158(a), which does not require

agreement between employee and employer so long as the union fulfills its duty to

negotiate. Ewa, 2012 WL 984274, at *3 (“[The plaintiff] must allege that the [u]nion

took some action to discriminate or retaliate against him in the performance of its

agency functions as his union.”). Bearing those principles in mind, the Court returns

to the Plaintiff’s claim.

       The complaint states the Plaintiff requested an accommodation for his

disability; reading the Plaintiff’s complaint and response together, it would appear

the Plaintiff is referring to his FMLA leave requests when he states he requested an

accommodation. (See D. 1 at 4-6, 20; D. 13 at 2). However, the complaint does not

indicate the Plaintiff’s FMLA leave requests were also presented as requests for

reasonable accommodation under the ADA. Certainly, leave can constitute a

reasonable accommodation under the ADA in appropriate circumstances. Severson v.

Heartland Woodcraft, Inc., 872 F.3d 476, 481 (7th Cir. 2017), cert. denied, 138 S. Ct.

1441 (2018). However, the FMLA and the ADA serve different purposes and have

different procedures and requirements. Compare 29 U.S.C. § 2612(a)(1), with 42


                                          13
       1:18-cv-01085-JES-JEH # 19     Page 14 of 16



U.S.C. §§ 12111(8), 12111 (9), 12112(b)(5)(A); see also Severson, 872 F.3d at 481

(discussing FMLA leave and leave as a reasonable accommodation under the ADA).

Simply requesting FMLA leave without putting the employer—or, here, the union—

on notice that the request is likewise a request for a reasonable accommodation

cannot automatically transform an FMLA leave request into a request for a

reasonable accommodation under the ADA. Here, there is nothing suggesting

Defendant Union had any reason to know the Plaintiff’s FMLA leave requests were

also requests for reasonable accommodation under the ADA. Defendant Union

therefore cannot be said to have failed in its duty to negotiate for a reasonable

accommodation because it had no reason to know the Plaintiff requested an

accommodation.

       Moreover, the complaint and response, when read together, indicate Plaintiff

requested Defendant Union represent him at the June 24, 2014, meeting during

which the Plaintiff’s anxiety condition and his first FMLA request were discussed in

addition to his allegations of harassment. Defendant Union complied with the

Plaintiff’s request and attended the meeting on the Plaintiff’s behalf, but Defendant

School District, the Plaintiff’s employer, ultimately denied the request “based on

insufficient documentation.” (D. 1 at 5). These factual allegations suggest Defendant

Union fulfilled its duty under the ADA to negotiate for a reasonable accommodation,

even assuming, arguendo, Defendant Union’s duty to negotiate had been triggered

because it knew the FMLA request was a dual request under both the FMLA and the

ADA.




                                         14
      1:18-cv-01085-JES-JEH # 19         Page 15 of 16



      Turning to the Plaintiff’s September 25, 2015, request for FMLA leave, the

complaint is devoid of any suggestion the Plaintiff notified Defendant Union of his

request. This leaves a scenario in which Defendant Union knew neither that the

request had been made nor that the FMLA request was a dual request under the

FMLA and the ADA. Again, Defendant Union cannot be charged with failing to fulfill

its duty to negotiate for a reasonable accommodation when Defendant Union had no

reason to know the Plaintiff had requested one.

      Finally, the Plaintiff’s November 18, 2015, request for FMLA leave was based

on his wife’s medical condition, not his. Again, there is no suggestion Defendant

Union was ever aware of this request. But more importantly, the ADA does not

require a reasonable accommodation for a family member’s medical condition, so any

error with respect to that request is not a violation of the ADA.

      In summation, the Plaintiff has failed to plead a plausible claim that

Defendant Union either (1) discriminated against him on the basis of his anxiety

disorder while carrying out its union responsibilities or (2) failed to fulfill its duty to

negotiate for a reasonable accommodation. Defendant Union’s motion to dismiss

pursuant to Rule 12(b)(6) is therefore granted.

      Because the deficiencies here are factual and not legal, the Court will allow the

Plaintiff an opportunity to replead this claim if he has a good-faith basis for doing so.

Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago & Nw. Indiana, 786 F.3d

510, 519 (7th Cir. 2015) (“[A] plaintiff whose original complaint has been dismissed

under Rule 12(b)(6) should be given at least one opportunity to try to amend her

complaint before the entire action is dismissed.”).


                                            15
      1:18-cv-01085-JES-JEH # 19     Page 16 of 16



                                 CONCLUSION

      For the foregoing reasons, Defendant Union’s motion to dismiss (D. 9) is

DENIED IN PART and GRANTED IN PART.

      IT IS HEREBY ORDERED Count VI of the Plaintiff’s complaint (D. 1) is

DISMISSED without prejudice. The Plaintiff is granted twenty-one (21) days from

the entry of this Order to submit an amended complaint repleading his ADA claim

against Defendant Union.

      It is so ordered.

Entered this 18th day of October, 2018.



                                                      s/ James E. Shadid
                                                     JAMES E. SHADID
                                               Chief United States District Judge




                                          16
